 



Exhibit 10.3
SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE OF CLAIMS
          Javier E. Benito (hereinafter referred to as “Employee”) and Starwood
Hotels & Resorts Worldwide, Inc. (hereinafter referred to as the “Company”)
agree as follows:
          ONE: Termination of Employment.
Employee acknowledges that his employment with the Company will end upon his
resignation, which he hereby tenders as a result of a reduction in his role and
which will be effective April 1, 2007 (hereinafter referred to as the
“Termination Date”). After the Termination Date, Employee will perform no
further duties, functions or services for the Company or any of its affiliates,
nor will he be entitled to any further compensation and/or benefits except as
described herein.
From and after the date hereof (the “Effective Date”) through the Termination
Date (the “Transition Period”), Employee will remain employed with the Company
and work with Steven J. Heyer and such other senior executives of the Company
designated by Mr. Heyer, on an as needed basis to transition responsibilities
and information. During the Transition Period, Employee shall continue to
receive his annual salary of $468,000 semi monthly, less applicable deductions,
paid out in regular payroll periods and the Company shall continue to pay for
Employees health insurance coverage, minus Employee’s normal contributions and
options and restricted stock granted under the Company’s Long Term Incentive
Plans shall continue to vest according to their original vesting schedule.
Following the Termination Date, Employee shall be eligible for continued
insurance coverage under COBRA. Notwithstanding the foregoing, during the
Transition Period, Employee will not be eligible to receive any further equity
grants (restricted stock or options) from the Company.
Without limiting the effect of any other provision of this Agreement, if at any
time prior to the Termination Date, Employee’s employment is terminated “for
cause” or if Employee voluntarily resigns, all payments and other benefits under
this Agreement shall cease immediately and Employee shall not be entitled to any
further payment and/or benefits under this Agreement, including, but not limited
to the severance payments and benefits described in Paragraph TWO below. If
Employee is terminated for cause or voluntarily resigns his employment, the date
that Employee’s employment is terminated for cause or he voluntarily resigns
shall be deemed the Termination Date. For purposes of this Agreement, “cause,”
shall mean (i) any material breach by Employee of any of the duties,
responsibilities or obligations of his employment or any of the policies or
practices of the Company; (ii) Employee’s willful failure or refusal to properly
perform (as determined by Company in its reasonable discretion and judgment), or
the habitual neglect of, the duties, responsibilities or obligations of his
employment, or to properly perform or follow (as determined by Company in its
reasonable discretion and judgment) any lawful order or direction by the
Company; (iii) any acts or omissions by Employee that constitute (as determined
by Company in its reasonable discretion and judgment) fraud, dishonesty, breach
of duty of loyalty, breach of trust, gross negligence, civil or criminal
illegality, or any other misconduct or behavior that could subject to civil or
criminal liability or otherwise adversely and

1



--------------------------------------------------------------------------------



 



materially affect the business, interests or reputation of the Company or any of
its affiliates. For the purposes of the acts described in items (i) through
(iii) of this paragraph, such determinations shall be made by the Company in its
reasonable discretion and judgment.
          TWO: Benefits.
Provided that (i) Employee executes this Agreement; (ii) his employment is not
terminated for cause prior to April 1, 2007; (iii) he does not voluntarily
resign prior to April 1, 2007, and (iv) that within twenty-one (21) days after
the Termination Date, Employee shall have executed and delivered to the Company
a General Release and Waiver (“Release”) in the form annexed hereto as
Appendix B; and (v) Employee does not revoke either this Agreement or the
Release, and in consideration for Employee’s agreements and covenants including
the release of claims set forth in this Agreement and as full and complete and
final satisfaction of any and all claims which Employee had, has or may have
against the Company, the Company agrees that within 21 days after the
Termination Date and subject to the conditions to payment set forth herein, it
will (i) pay Employee an amount equal to 12 months of his base salary in a lump
sum of $468,000, less applicable withholdings; (ii) pay Employee an additional
amount in a lump sum equal to $122,850 (such amount equal to Employee’s target
bonus for the 2006 performance year of $351,000 (representing 75% of Employee’s
base salary of $468,000) less the $228,150 previously paid to Employee on
March 1, 2007), less applicable withholdings; (iii) make COBRA premium payments
on Employee’s behalf, minus Employee’s normal contributions, for a period of
12 months should Employee choose to continue coverage under the Company’s
applicable plans after the Termination Date; and (iv) accelerate the vesting of
50% of Employee’s then unvested restricted stock and options (on a tranche by
tranche basis) as of the Termination Date, as more fully set forth on Appendix A
attached hereto. In addition, Employee shall be entitled to receive a payout for
accrued and unused vacation time as of the Termination Date in accordance with
the Company’s policies.
Subject to the terms herein, Employee will remain an active employee during the
Transition Period. Notwithstanding the foregoing, during the Transition Period,
Employee will not be eligible to participate and expressly and knowingly waives
any right to participate in any employee benefit plans (except health and life
insurance plans) within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”) or any other plan, policy or
arrangement of the Company, including, but not limited to, any plan, policy or
arrangement relating to bonuses, profit sharing, compensation, pension,
severance, deferred compensation, fringe benefits, insurance, welfare,
post-retirement, stock purchases, disability, accidents, sick time, vacation
pay, termination, unemployment, executive compensation, incentives, commissions
or sales arrangements, change in control, and other plan, agreement, policy, or
arrangement (whether written or unwritten), such as the Annual Incentive Plan;
the Long Term Incentive Plan; and the Employee Stock Purchase Plan; nor will he
be eligible to receive any incentives, bonuses, further option or stock grants
under such plans.
Employee will not be entitled to any of the severance payments or benefits set
forth in Paragraph TWO or any other consideration under this Agreement until at
least seven (7) business days after the later of all of the following:
(i) receipt by the Company of this Agreement signed by Employee; (ii) receipt by
the Company on or about the Termination Date of the Release annexed

2



--------------------------------------------------------------------------------



 



hereto as Appendix B signed by Employee; (iii) expiration of the revocation
period set forth in numbered Paragraph EIGHT, without Employee revoking this
Agreement; and (iv) expiration of the revocation period set forth in the Release
annexed hereto as Exhibit B signed by Employee, without Employee revoking such
Release.
          THREE: Mutual General Release.
In exchange for the agreement to provide the severance pay and other benefits
and arrangements provided for in this Agreement, Employee understands that he is
waiving any and all claims Employee may have against the Company and its
affiliates and subsidiaries and its and their officers, directors, employees,
agents, shareholders, employee benefit programs, administrators, insurers,
attorneys and successors and assigns (collectively “Releasees”), from any and
all claims, actions, suits, damages, complaints and grievances the Employee, his
attorneys, heirs, dependents, beneficiaries, executors, administrators,
successors, and assigns, may have related to the Employee’s employment with the
Company or the termination of that employment. This includes a release of any
rights or claims the Employee may have under the Age Discrimination in
Employment Act, which prohibits discrimination in employment based on age; Title
VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of
1991, which prohibit discrimination in employment based on race, color, national
origin, ancestry, religion or sex; the Pregnancy Discrimination Act, which
prohibits discrimination based on pregnancy; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Civil Rights Acts of 1866
and 1871, as amended, which protect against certain discrimination and
violations of individuals’ civil rights; the Americans with Disabilities Act,
which prohibits discrimination on the basis of physical or mental disability;
the Employee Retirement Income Security Act (ERISA), which regulates certain
conduct and practices relating to employee benefit and health plans; the Family
and Medical Leave Act, which provides time off to employees for certain family
and medical events and prohibits discrimination relating to such leaves of
absence; the Immigration Reform and Control Act, which prohibits discrimination
based upon an individual’s national origin citizenship status and/or work
authorization documents; the New York State Executive Law, the New York City
Administrative Code, and the New York State Constitution; or any other federal,
state or local laws or regulations prohibiting employment discrimination or
regulating employment or termination of employment. This also includes a release
by the Employee of any claims for wrongful discharge and any other common law
claims. This release applies to all claims through the date of execution of this
Agreement and covers both claims that the Employee knows about and those he may
not know about but excludes (i) any claim by Employee to enforce the terms of
this Agreement; and (ii) any claim to enforce Employee’s indemnification rights;
and (iii) any claims related to actions or omissions occurring after the
execution of this Agreement.
In consideration of Employee’s agreements hereunder, the Company, on its own
behalf and on behalf of its current and former affiliates or related companies,
subsidiaries, branches and divisions, and the successors and assigns of all of
the foregoing (collectively, the “Company Releasor”) hereby releases Employee
and Employee’s heirs, executors, administrators, successors and assigns from or
in connection with any and all actions, claims or demands, known or unknown and
of any nature whatsoever and which Company Releasor ever had, now has or
hereafter can, shall or may have as of the date hereof relating to Employee’s
employment with

3



--------------------------------------------------------------------------------



 



the Company, except that this Release shall not apply to (i) any obligation of
Employee pursuant to this Agreement and the Non-Solicitation, Confidentiality
and Intellectual Property Agreement dated March 24, 2005 (the “Confidentiality
Agreement”); (ii) any act by Employee during his employment that would
constitute fraud or embezzlement; or (iii) any actions, claims or demands
related to actions or omissions occurring after the date hereof.
          FOUR: Acknowledgment of Full Payment.
Employee acknowledges that the payments and arrangements specified in
Paragraph TWO above represent sufficient consideration for Employee’s release of
claims and the other covenants contained in this Agreement. Employee expressly
acknowledges that the severance pay provided for in this Agreement exceeds,
supersedes and extinguishes any amount, if any, to which Employee may be
entitled under any employment agreement, verbal or written, as well as any
employment or personnel policies, procedures or handbooks including but not
limited to severance plans, policies or precedent utilized by the Company or any
other legal obligation which the Company may have to Employee. Employee further
acknowledges that in the absence of this Agreement, Employee would not be
entitled to, among other things, all of the payments and benefits specified in
paragraph TWO above. Other than Employee’s accrued but unused vacation pay for
which Employee will be compensated and Employee’s 401k plan benefits, Employee
also acknowledges that the Company has paid all sums owed to him as a result of
his employment with the Company and/or the termination of that employment and
that, other than as provided in this Agreement, Employee is not entitled to,
among other things, any further pay, benefits or severance.
Employee and the Company acknowledge and agree that to the extent that Employee
currently holds stock options and restricted stock, that this information is
accurately set forth on Appendix A hereto, Employee has no other rights that
relate to the securities of the Company or any of its affiliates or subsidiaries
and that other than as set forth herein such equity will expire in accordance
with the applicable long-term incentive plan and/or stock option agreements
and/or restricted stock agreements. Other than the fact that Employee’s
employment was terminated on the Termination Date and other than as detailed
expressly in Paragraph TWO herein, nothing in this Agreement shall be construed
to alter, amend or modify the terms and conditions governing any restricted
stock, stock options or similar rights, and any rights pertaining thereto,
granted to Employee prior to the Termination Date.
          FIVE: Termination of All Existing Agreements.
Except as otherwise expressly provided herein and other than agreements relating
to confidentiality, non-solicitation, non-disclosure and non-competition,
including, without limitation, the Confidentiality Agreement, all rights and
obligations of the Company and Employee under any employment agreement Employee
may have had with the Company, and any other agreement, arrangement, obligation
or understanding between the Company and the Employee are hereby cancelled and
terminated as of the Termination Date without liability of any party thereunder.

4



--------------------------------------------------------------------------------



 



          SIX: Non-Admission of Liability.
The parties have entered into this Agreement to effect a mutually acceptable
termination of Employee’s employment with the Company. Neither the Company nor
the Employee believes nor admits that either or both of them have done anything
wrong.
          SEVEN: Period for Review and Consideration of Agreement.
Employee understands that he has been given a period of 21 calendar days to
review and consider this Agreement. Employee further understands that he may
take as much or as little of this 21-day period of time to consider this
Agreement as he wishes, before signing this Agreement.
          EIGHT: Revocation Period and Payment of Benefits.
This Agreement will not become effective or binding on the parties until seven
(7) days after it is signed, during which time Employee may revoke this
Agreement if he desires. Any revocation must be in writing and directed to Chief
Administrative Officer and General Counsel, 1111 Westchester Avenue, White
Plains, NY 10604.
          NINE: Encouragement to Consult with Attorney.
Employee is encouraged to consult with an attorney before signing this
Agreement. Employee understands that whether to do so is his decision.
          TEN: Binding Agreement.
This Agreement shall be binding upon and inure to the benefit of the parties, as
well as their heirs, administrators, representatives, agents, executors,
successors and assigns.
          ELEVEN: Arbitration.
Any controversy, dispute or claim arising out of or related to this Agreement or
its enforceability shall be finally settled by final and binding arbitration
conducted by a single arbitrator selected by the parties in accordance with the
Employment Rules of the American Arbitration Association.
          TWELVE: Confidentiality.
Employee represents and agrees that he will keep the terms and dollar amount
contained in this Agreement confidential, and that he will not disclose any
information concerning this Agreement to any third person, including, but not
limited to any past or present employee of the Company, except as may be
required by law. Nothing herein shall preclude Employee from disclosing the
terms of this Agreement to his spouse or to his accountant, legal counsel,
insurer or tax advisors; provided that his spouse and such accountant, legal
counsel, insurer or tax advisors are advised of and agree to be bound by the
provisions of this Paragraph. Employee acknowledges that he

5



--------------------------------------------------------------------------------



 



will be responsible for any violation of the terms of this Paragraph TWELVE by
any of those persons. The Company represents and agrees that it will keep the
terms and dollar amount contained in this Agreement confidential, and that it
will not disclose any information concerning this Agreement to any third person;
provided that the Company may disclose the terms of this Agreement (i) to its
directors, officers and employees who need to know such information in the
course of their duties and (ii) as may be required under the applicable law,
United States securities laws, the rules and regulations of the Securities and
Exchange Commission or in a proceeding before a court, arbitrator or
administrative agency, including a national securities exchange.
          THIRTEEN: Confidential Information.
As a senior executive officer of the Company, Employee acknowledges that he has
had access to Confidential Information (as hereinafter defined) of the Company
through the Termination Date. Without limiting Employee’s continuing legal
obligations pursuant to the Confidentiality Agreement, in recognition of
Employee’s legal obligations and the consideration set forth in this Agreement,
Employee agrees not to disclose, communicate or divulge to, or use for the
direct or indirect benefit of, any person (including Employee), firm,
association or other entity (other than the Company or its affiliates) any
Confidential Information.
“Confidential Information” includes, but is not limited to, customer lists,
customer financial information, vendor lists, joint venture lists, actual,
contemplated and potential development projects, opportunities and partners,
development strategies, brand marketing and other brand strategies, information
relating to any current, past or prospective management agreement or joint
venture, design plans and strategies, personnel information, labor and personnel
strategies, databases, computer programs and software, frameworks, designs,
models, blueprints, marketing programs and plans, sales, financial, design,
training and technical information and plans, sales data and contacts, business
methods, business policies, procedures, techniques, research or development
projects or results, trade secrets (which includes the Company’s customer and
prospective customer lists), pricing policies, financial records, or other
financial, commercial, business or technical information relating to the Company
or any of its subsidiaries.
Employee hereby represents and agrees that on or before the Termination Date:
(i) Employee has returned or will return to the Company, and has not retained or
will not retain originals or any copies of all documents, records or materials
of any kind, whether written or electronically created or stored, which contain,
relate to or refer to any Confidential Information (“Confidential Materials”);
and (ii) Employee has not disclosed and will not disclose any Confidential
Information or Confidential Materials to any person or entity without the
express written authorization of an authorized officer of the Company.
In the event that Employee receives a subpoena or any other written or oral
request for disclosure or release of any Confidential Information, Confidential
Materials or any other information concerning the Company or its subsidiaries,
or its or their current or former employees, officers, directors, shareholders
or agents, Employee shall, within two (2) business days of the service or
receipt of such subpoena or other request notify the Company in writing directed
to Chief Administrative Officer and General Counsel, Starwood Hotels & Resorts
Worldwide, Inc., 1111 Westchester Avenue, White Plains, New York 10604 and
provide the Company with a copy of

6



--------------------------------------------------------------------------------



 



any subpoena or other written request, or disclose the nature of the request for
information, if oral.
          FOURTEEN: Noninterference.
During the period commencing on the Termination Date and ending on the first
anniversary of the Termination Date, Employee solely with respect to matters of
which he is aware on or before the Termination Date, shall not take or omit to
take any action or actions which are intended to or actually cause or encourage
any person or prospective entity with which the Company intends to enter into a
business relationship or transaction (or any agent or affiliate thereof) to fail
to enter into the contemplated business relationship or complete the
contemplated transaction. Without limiting the generality of the foregoing,
Employee agrees not to pursue on his behalf or on behalf of any other person or
entity or otherwise interfere with the Company’s pursuit of any pending or
contemplated deal, merger or acquisition of which he was aware on or before the
Termination Date.
          FIFTEEN: Non-Disparagement.
Employee agrees not to engage in any act or say, publish or disseminate anything
(either directly or by or through another person) that is intended, or may
reasonably be expected, to harm the reputation, business or operations of the
Company, its customers, its employees, officers, directors or shareholders prior
to or after the Termination Date. The Company agrees that it will not make any
statements that are intended, or would reasonably be expected, to disparage or
defame Employee.
          SIXTEEN: Future Cooperation.
After the Termination Date, Employee will comply with reasonable requests from
any Releasee for assistance and/or information in connection with any matters
and/or issues relating to or encompassed within the duties and responsibilities
of Employee’s employment, including without limitation, consulting with any of
the employees and/or attorneys of any Releasee with respect to, and/or appearing
as a witness in, any dispute, controversy, action or proceeding of any kind.
Employee agrees to appear as a witness in any proceeding of any kind and to make
himself available in advance for reasonable preparation upon the request of the
Company with reasonable advance notification without the need for the Company to
issue a subpoena. In connection with any of Employee’s cooperation efforts
mandated by this Paragraph SIXTEEN, Employee shall be entitled to receive an
agreed hourly or per diem amount (or reimbursement of lost wages as the case may
be) and reimbursement of reasonable travel and other out of pocket expenses
provided that those expenses are submitted pursuant to and are in conformance
with the then applicable Company policy relating to expense reimbursement.
          SEVENTEEN: Non-Solicitation
Without waiving or limiting the obligations under the Confidentiality Agreement,
during the 24-month period commencing on the Termination Date, Employee agrees
that he will not, without the prior written consent of the Company, directly or
indirectly, solicit or attempt to solicit for

7



--------------------------------------------------------------------------------



 



employment with or on behalf of any corporation, partnership, joint venture or
other business entity, any person who is, or at any time during the six-month
period preceding the solicitation of such person was, a management-level
employee of the Company (including, without limitation, for this purpose any
employee at director level or above and any General Manager of any hotel owned
(in whole or in part) or managed by the Company). In the event that the terms of
this Paragraph SEVENTEEN conflict with the non-solicitation obligations under
the Confidentiality Agreement, the terms of this Paragraph shall govern. The
non-solicitation provisions in this Paragraph do not prohibit (i) advertising
directed at the general public and not targeted at Company employees; or
(ii) Employee from serving as a reference upon request.
          EIGHTEEN: Injunctive Relief
Employee acknowledges and agrees that Paragraphs THIRTEEN, FOURTEEN, FIFTEEN and
SEVENTEEN hereof relate to special, unique and extraordinary matters and that a
violation of any of the terms of such Paragraphs will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) in a court of law restraining Employee from committing any violation
of the covenants and obligations contained in Paragraphs THIRTEEN, FOURTEEN,
FIFTEEN and SEVENTEEN. These remedies are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity.
          NINETEEN: Return of Company Property.
Employee represents that within 1 week after the Termination Date, he will
return to the Company all Company property in his possession or over which he
has retained control such as printers, scanners and accessories, disks, keys,
cell phones, credit cards, access cards, Company records, documents and files
and all copies and recordings thereof. To the extent Employee subsequently
discovers Company property in his possession or within his control, he shall
immediately return such property and all copies, recordings or duplicates
thereof to the Company.
          TWENTY: Severability.
If any portion of this Agreement is declared unlawful or unenforceable, the
remaining parts will remain enforceable.
          TWENTY-ONE: Public Announcement
Each of Employee and the Company is required to request and receive approval
from the other party the content of any voluntary statements, whether oral or
written, to be made by Employee or the Company, as the case may be, to any third
party or parties regarding Employee’s separation from employment with the
Company, including, without limitation, any press release or other statements to
the press, except that this Paragraph TWENTY-ONE shall not apply to any
statements required to be made by reason of applicable law, the United States
securities laws, the rules and regulations of the Securities and Exchange
Commission or in a proceeding before a court,

8



--------------------------------------------------------------------------------



 



arbitrator or administrative agency, including a national securities exchange,
applicable to the relevant party. Each of Employee and the Company hereby
covenants and agrees not to make any public statements (either directly or by or
through another person) to any third party, including, without limitation, to
any representative of any news organization, which are inconsistent in any
material respect with the aforementioned agreed upon statements to the public.
          TWENTY-TWO: Entire Agreement.
This Agreement, including Appendix A and Appendix B, is the entire agreement
between Employee and the Company regarding the subjects addressed in this
document and this Agreement supersedes any other agreements between the parties,
other than agreements relating to confidentiality, non-disclosure,
non-solicitation and non-competition, including without limitation, the
Confidentiality Agreement. The Company has made no promises to Employee other
than those in this Agreement.
EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT, HAS TAKEN
SUFFICIENT TIME TO CONSIDER IT AND IS VOLUNTARILY ENTERING INTO IT.
EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND A RESTRICTION ON RELEASE OF CONFIDENTIAL INFORMATION.

            JAVIER E. BENITO
 
       
 
Signed:  /s/ Javier E. Benito  
 
     
 
       
 
Dated:  March 16, 2007       STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
      By:   /s/ Kenneth S. Siegel         Name:   Kenneth S. Siegel       
Title:   Chief Administrative Officer and General Counsel     
 
Dated: March 16, 2007   

9